DETAILED ACTION
Status of the Application
	Claims 1-3, 10, 12-14 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-3, 10, 13-14 and cancellation of claims 4-9, 11 as submitted in a communication filed on 5/9/2022 is acknowledged. 
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/30/2021.  
Claims 1-3, 10 are at issue and will be examined to the extent they encompass the elected invention.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-3 and 10 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2-3 and 10 dependent thereon) is indefinite in the recitation of “R2 is OR3, R3 being a hydrogen or an aromatic or nonaromatic, linear or cyclic, saturated or unsaturated, branched or branched, hydrocarbon chain of 1 to 20 carbon atoms, which can comprise heteroatoms” for the following reasons. As written, it appears that the hydrocarbon chain can be aromatic or nonaromatic, linear or cyclic, saturated or unsaturated, branched or unbranched.  However, it is unclear as to how a hydrocarbon chain can be, for example, an aromatic hydrocarbon or a cyclic hydrocarbon chain.  In general, a chain of X carbon atoms is associated with a linear hydrocarbon.  Moreover, the term “which can comprise heteroatoms” is unclear and confusing because one cannot determine if the heteroatoms should be present in the hydrocarbon chain.  For examination purposes, it will be assumed that the claim requires R3 to be a hydrogen or a hydrocarbon, wherein the hydrocarbon is (i) aromatic or nonaromatic, (ii) linear or cyclic, (iii) saturated or unsaturated, or (iv) branched or unbranched, wherein the hydrocarbon can comprise heteroatoms.  Correction is required. 
  Claim 1 (claims 2-3 and 10 dependent thereon) is indefinite in the recitation of “optionally further functionalizing the functionalized organic polysulfide of formula (I)…” for the following reasons.   The  preamble of the claim indicates that the claimed method is a method for producing the functionalized organic polysulfide of formula (I).  However, further functionalizing the compound of formula (I) would result in a different compound from that of formula (I), thus no longer being a method for producing the compound of formula (I).  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-3 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-3 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing dihomocysteine polysulfide and dicysteine polysulfide by an enzymatic reaction catalyzed by an O-acetyl-L-homoserine sulfhydrylase and an O-acetyl-L-serine sulfhydrylase, respectively, does not reasonably provide enablement for a method of producing any functionalized organic polysulfide having formula (I) via an enzymatic reaction catalyzed by a O-phospho-L-homoserine sulfhydrylase, or any additional functionalization of the polysulfide of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
These rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended such that the target organic polysulfide is defined with significantly more specificity.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims and agrees that the scope of the claims is narrower than that of the claims as previously examined.  However, neither the specification nor the prior art provide a O-phospho-L-homoserine sulfhydrylase that in combination with phospho-L-homoserine could be used to produce a polysulfide having formula (I).   A search in BRENDA and ExPaSy/Enzyme shows no entries for a O-phospho-L-homoserine sulfhydrylase.  The only enzymes listed in BRENDA that comprise the term “phosphohomoserine” refer to a homoserine kinase (EC 2.7.1.39) and a threonine synthase (EC 4.2.3.1).  See BRENDA entries provided with this Office action.  Kreft et al. (Plant Physiol. 104:1215-1220, 1994) teach that a cystathionine γ-synthase from wheat might have phosphohomoserine sulfhydrylase activity (Abstract).  However, neither the specification nor the prior art disclose that any  cystathionine γ-synthase would have phosphohomoserine sulfhydrylase activity, let alone that one could use any cystathionine γ-synthase in combination with phospho-L-homoserine to produce a polysulfide having formula (I).  As shown in the ExPaSy/Enzyme entry for cystathionine γ-synthase provided, there is no mention of this enzyme acting as a phosphohomoserine sulfhydrylase, or that this enzyme could use phospho-L-homoserine.  In addition, the specification is silent as to any additional functionalization that can be made to the organic polysulfides of formula (I) and how to obtain such additional functionalization. Therefore, in view of the fact that neither the specification nor the prior art teach or disclose a single phosphohomoserine sulfhydrylase that could be used in the claimed process, and the lack of information as to additional functionalization of the polysulfide of formula (I), one cannot reasonably conclude that the entire scope of the claims is adequately described or enabled. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 17, 2022